Citation Nr: 0627149	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  96-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1972 and from January 1973 to September 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for PTSD.  The veteran perfected an appeal of that 
decision.

In the May 1996 decision the RO denied service connection for 
PTSD without addressing the issue of whether new and material 
evidence had been received to reopen the claim that was 
previously denied in October 1994.  In the August 1996 
statement of the case the RO found that new and material 
evidence had been received.  Regardless of the RO's 
characterization of the issue, however, the Board is without 
jurisdiction to consider the substantive merits of the claim 
for service connection in the absence of an independent 
finding that new and material evidence has been received.  
The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been received to 
reopen the previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In an October 1994 rating decision the RO denied 
entitlement to service connection for PTSD.  The veteran 
failed to perfect an appeal of that decision.

2.  The evidence received subsequent to the October 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has PTSD, 
and it must be considered in order to fairly decide the 
merits of his claim.

3.  The evidence does not show a clear diagnosis of PTSD or a 
diagnosis that conforms to 38 C.F.R. § 4.125.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision in which the RO denied 
service connection for PTSD is final, new and material 
evidence has been received, and the claim is reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1103 (1994); 38 C.F.R. § 3.156 (1995).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.304(f) (1995) and (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1995).  

The RO denied service connection for PTSD in October 1994 on 
the basis that a clear diagnosis of PTSD had not been shown.  
The evidence received following the October 1994 decision 
includes VA treatment records documenting the veteran's 
treatment for PTSD.  This evidence is new, in that it was not 
considered in the October 1994 decision.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has PTSD.  
The Board finds, therefore, that new and material evidence 
has been received, and the claim for service connection for 
PTSD is reopened.

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  In the instant 
case the RO conducted a de novo adjudication of the veteran's 
claim in the May 1996 rating decision.  The RO has also 
informed the veteran of the evidence needed to establish 
service connection, and he and his representative submitted 
arguments and evidence on that issue.  The Board further 
finds, therefore, that it may consider the substantive merits 
of the claim for service connection without prejudice to the 
veteran.
Service Connection for PTSD

During the pendency of the veteran's claim and appeal, the 
regulation pertaining to the establishment of service 
connection for PTSD was revised effective March 7, 1997.  See 
Direct Service Connection (Post Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (2005)).  According to the regulation in effect in 
1996, a grant of service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1995).  
In terms of the criteria for a diagnosis of PTSD, VA utilized 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Psychiatric Disorders, Third Edition 
(DSM-III) in evaluating the veteran's history and psychiatric 
symptoms.  See 38 C.F.R. § 4.125 (1995).  

The revised regulation modifies the first element to show 
that a grant of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); the remaining elements are the same.  
See 38 C.F.R. § 3.304(f) (2005).  In 38 C.F.R. § 4.125(a) VA 
adopted the Diagnostic and Statistical Manual of Psychiatric 
Disorders, Fourth Edition (DSM-IV) in evaluating psychiatric 
disorders.  That regulation indicates that if the diagnosis 
of a mental disorder does not conform to or is not supported 
by the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2005).

The primary stressor on which the veteran has based his claim 
for service connection for PTSD consists of multiple 
surgeries that he underwent during service to correct a 
perforation of the nasal septum.  The initial nasal surgery 
occurred in 1971, and resulted in a chronic nasal septal 
perforation, for which he underwent at least eight surgeries 
without correction of the perforation.  In addition, he 
reported that while serving in Germany three soldiers in his 
unit drowned during an exercise, and the Joint Services 
Records Research Center confirmed that the three individuals 
died in Germany while the veteran was there.  For the reasons 
shown below, however, the Board finds that the medical 
evidence does not establish a clear diagnosis of PTSD or, 
according to the revised regulation, a diagnosis of PTSD that 
conforms to 38 C.F.R. § 4.125.

The veteran's service medical records show that he was 
separated from service due to chronic alcohol abuse.  He was 
referred to the rehabilitation program, but refused to 
cooperate with his rehabilitation.  On referral to the 
program he informed the counselor that he would not 
participate in counseling, that he did not want help, and 
that he would not stop drinking.  He was then forcibly 
admitted to the William Beaumont Medical Center, but refused 
to take Antabuse or to participate in therapy.  His 
commanding officer found that he was a rehabilitation 
failure, and recommended that he be administratively 
separated from service.  

The commanding officer also found that since being assigned 
to his unit the veteran had demonstrated a poor attitude and 
lack of pride, and that his lack of motivation and misconduct 
were a disruptive force in the unit.  He had admitted to 
daily, heavy alcohol consumption.  He underwent a psychiatric 
evaluation in conjunction with the administrative 
proceedings, at which time he informed the psychiatrist that 
he could "no longer cope with today's Army."  He had had a 
drinking problem for eight years, and saw no reason to 
change.  The psychiatrist found no evidence of organicity, 
psychosis, or debilitating neurosis, and the veteran was 
cleared for separation.

The evidence that refutes a diagnosis of PTSD includes the 
reports of examinations conducted in conjunction with his 
claim for disability benefits from the Social Security 
Administration (SSA), an August 1993 private psychiatric 
evaluation report, and VA psychiatric examinations.  

The physician conducting an SSA medical examination in 
January 1993 found that the veteran had a multitude of 
physical complaints, for which he had extensive paper 
documentation.  He bragged about being only 40 years old and 
having had 17 "major" surgeries.  The physician found that 
he was suffering from severe dysthymia, and that he was 
unable to perform work-related activities primarily due to a 
functional, rather than organic, impairment.

During an SSA psychological evaluation in January 1993 he 
reported that he was seeking disability benefits for numerous 
physical problems, as well as a "nervous condition."  The 
psychologist found on examination that he was pre-occupied 
with his somatic complaints, and that he may have exaggerated 
those complaints.  In explaining his nervous condition he did 
not make any reference to his military service, including the 
nose surgeries.  The interview and psychological testing 
resulted in a diagnosis of dysthymic disorder.  He was 
awarded SSA disability benefits in April 1994 based on a 
diagnosis of a dysthymic disorder with low tolerance for 
stress.

He was hospitalized at the Lawrence County Medical Center in 
August 1993 due to depression and back pain.  He underwent a 
psychiatric evaluation while hospitalized, during which he 
reported having had more than 20 surgeries since 1955.  He 
also reported having served in the military for nine years 
and having undergone multiple nose surgeries.  On examination 
the psychiatrist found that he was pre-occupied with his pain 
and pain medication, and diagnosed a somatization disorder.  
Although the psychiatrist entered a diagnosis to rule out 
PTSD, a confirmed diagnosis of PTSD was not shown.

The RO provided the veteran a PTSD examination in December 
1993, during which he described the series of nasal surgeries 
and the perceived affect on his military career.  The 
examiner found that the veteran was very pre-occupied with 
his medical problems, which he also blamed on his military 
service.  The veteran stated that while in service he stayed 
drunk all the time, but that he had been sober since 1987.  
He also reported having abused prescription drugs from 1982 
to 1987.  He stated that he had been "traumatized" by the 
memories of his multiple surgeries and their affect on his 
military career.  He also stated that the scars from the 
surgeries were so disfiguring that he would not look in a 
mirror, but the examiner found that his physical appearance 
was normal.

Psychological testing showed that he reacted to stress and 
avoided responsibility by developing physical symptoms.  He 
had a marked lack of insight into the cause of his physical 
complaints and little insight regarding his own motives and 
feelings.  He was immature, self-centered, and narcissistic, 
and could become hostile or resentful if not given the 
attention he sought.  Because his underlying psychological 
problems were expressed as physical ailments, he would seek 
medical treatment over psychotherapy, and would resist any 
psychological interpretation of his problems.  If a therapist 
insisted on addressing the psychological cause of his 
symptoms, he would likely terminate therapy.

The examiner documented the results of the psychological 
testing, the veteran's history, and his symptoms elicited 
during the mental status examination and diagnosed his mental 
disorder as dysthymia, primary type; alcohol, sedative, 
hypnotic, or anxiolytic dependence, by history; and a 
personality disorder not otherwise specified with dependent 
traits.  The examiner did not diagnose PTSD.  Because the 
examiner's assessment is supported by clinical findings and 
the objective results of psychological testing, it is highly 
probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches.").  

The veteran underwent an additional VA psychiatric 
examination in April 1996, during which he reported the in-
service nose surgeries and blamed those surgeries for 
becoming an alcoholic and ruining his military career.  He 
also expressed skepticism about the examination helping him 
"to be diagnosed with [PTSD]."  He reiterated all his 
physical complaints and described the medical treatment he 
had sought.  In describing his mental health problems he 
stated that he did not trust people and could not adjust to 
relationships, and that he was unable to use a mirror.  He 
stated that when he saw his face in a mirror he experienced a 
"flashback."  When the examiner asked him to describe what 
he meant by "flashback," he stated that seeing his face in 
a mirror made him realize that his military career was over 
and he remembered all the problems he had had with the Army 
and with VA.  The examiner found that the veteran did not 
report a significant stressor in which he feared for his life 
or that he had experienced a traumatic event involving 
himself or others.  The examiner provided diagnoses of panic 
disorder without agoraphobia; dysthymia; a generalized 
anxiety disorder; and alcohol dependence, in remission.  The 
examiner did not find that the veteran had PTSD.  Because the 
examiner's assessment was supported by clinical findings and 
the examination was conducted for the expressed purpose of 
determining whether the veteran had PTSD, it is highly 
probative.  Guerrieri, 4 Vet. App. at 470-71.

An additional VA psychiatric examination was conducted in 
February 2001, when the veteran reported being anxious, 
depressed, and angry because his medical care providers were 
not "taking care of him" and because VA was not giving him 
his benefits.  When asked to describe any stressful events 
during his military service, he stated that some of his 
friends were killed in Vietnam (he never served in Vietnam).  
He denied having flashbacks or nightmares about that event.  
The psychiatrist expressly found that the veteran met the 
criteria for diagnoses of major depressive disorder and 
generalized anxiety disorder, but not PTSD.  Because that 
opinion was based on review of the evidence in the claims 
file, as well as the psychiatric evaluation, it is highly 
probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(an opinion that is based on review of the entire record is 
more probative than an opinion based on the veteran's 
reported history).  

The evidence that supports a diagnosis of PTSD consists of 
the veteran's VA treatment records.  Beginning in May 1993 
those records reflect a diagnosis of PTSD; previously his 
symptoms were attributed to dysthymia and/or substance abuse.  
According to his psychiatrist, his symptoms included 
nightmares and flashbacks about his nasal surgery; 
depression; and insomnia.  

He claimed entitlement to compensation benefits for PTSD in 
July 1993.  In response to the RO's request for him to 
describe the stressors that caused PTSD, he stated that he 
had had a deviated nasal septum on entering service due to a 
broken nose.  He attributed all of his psychiatric problems 
to the nasal surgery he had in service.  He blamed the nasal 
perforation and resulting limited profile for all the 
problems he had during service, including his lack of 
promotion, alcoholism, and eventual separation.  He described 
the contents of his nightmares as being back in the Army.

In a March 1994 treatment record his psychiatrist referenced 
the DSM-III-R criteria for a diagnosis of PTSD and summarily 
concluded that the veteran met those criteria.  Attached to 
the treatment record is a summary of the diagnostic criteria, 
with the veteran's written response of "yes" to all but the 
first of the listed criteria and his written comments about 
each.  The psychiatrist referred to this listing in 
determining that the veteran met the criteria, but did not 
cite to any clinical findings resulting from his examination 
of the veteran or otherwise refer to any symptoms 
demonstrated by the veteran in reaching the conclusion that 
the criteria were met; he merely made the summary statement 
that the criteria were met.  Because the psychiatrist did not 
describe any clinical findings resulting from his examination 
of the veteran, the opinion is of low probative value in 
determining whether the veteran has PTSD.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence).

In October 1994 the veteran described his "nightmares" as 
being back in the Army and not being promoted, and as one of 
the nose surgeries he was allowed to stay awake and watch.  
He also stated that he "flashbacked" to the surgeries when 
he looked into a mirror.  His psychiatrist found, based on 
this report, that he met 15 of the 17 criteria for a 
diagnosis of PTSD, and he also entered diagnoses of dysthymia 
and a generalized anxiety disorder.  Other than the reference 
to nightmares and flashbacks, however, he did not describe 
any clinical findings showing that the veteran demonstrated 
the criteria for a diagnosis of PTSD.  For that reason the 
assessment is of low probative value in determining whether 
the veteran has PTSD.  Hernandez-Toyens, 11 Vet. App. at 382.

In November 1996 the veteran sought a "second opinion" 
regarding PTSD.  The psychiatrist who saw him at that time 
entered a diagnosis of PTSD, but did not describe any 
clinical findings.  Additional VA treatment records indicate 
that he continued to receive psychiatric treatment for 
disorders that included PTSD, but do not reflect any clinical 
findings to support that assessment.  An August 1998 
treatment record shows that his psychiatrist had prepared a 
report showing that he was being treated for depression, and 
that he had asked the psychiatrist to change it to show that 
he was being treated for PTSD.

In summary, the most probative evidence shows that the 
veteran does not have PTSD under the criteria shown in DSM-
III or DSM-IV.  That evidence outweighs the VA treatment 
records that reflect a diagnosis of PTSD.  The Board finds, 
therefore, that a clear diagnosis of PTSD, or a diagnosis in 
accordance with 38 C.F.R. § 4.125, has not been established.  
For that reason the criteria for a grant of service 
connection are not met, and the preponderance of the evidence 
is against the claim of entitlement to service connection for 
PTSD.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection for PTSD in February 2004 and November 
2005.  In those notices the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) 
(2005).

Although the notices were sent following the decision on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because service connection has been denied, 
VA's failure to inform him of the evidence to be considered 
in determining the appropriate rating and effective date is 
not prejudicial to him.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, and provided 
him multiple psychiatric examinations.  All development 
requested in the Board's prior remands has been completed to 
the extent possible.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim; as such, all relevant data has been obtained for 
determining the merits of his claim and no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).






(continued on next page)

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is 
denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


